Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is a second Non-final.


Response to Arguments
Applicant’s arguments, filed 10/13/20, with respect to the rejection(s) of claim(s) 1-4 and 7-12 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grandemenge.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-3 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ignatchenko (US Patent Pub. 20130275306) in view of Grandemenge (US Patent 8935615).

As per claims 1 and 11-12:  (Currently Amended) Ignatchenko discloses a method comprising:
managing a display of a view of an application, said application being executed on a non-secured processor of an electronic data entry device that furthermore comprises a secured processor, said application delivering at least one current view, comprising a set of pixels, to be displayed on a screen of said device, wherein the managing comprises, under the control of said secured processor (See Abstract; An apparatus according to the present disclosure may comprise a screen, a first switching device coupled to the screen, an input device, a second switching device coupled to the input device, a non-secure processor, a secure processor and a credit card reader operatively coupled to the secure processor):
Ignatchenko does not specifically disclose analysis of said current view, delivering at least one piece of data representing a presence of at least one suspect pattern, within said current view, said suspect pattern being a graphic interface element or a combination of graphic interface elements prompting a user of the electronic data entry device to provide a piece of sensitive information, 
said analysis being implemented by a remote server with which said secured processor is capable of communicating by using a communications network and/or 
Grandemenge discloses an interface securing method between a user and a non-certified application running on an electronic device and providing at least one view to be rendered on a screen, said view comprising or associated to at least two interface control components, wherein the method comprises, when said application is running, the following steps: analysis by the electronic device of the interface control components of said view, so as to detect at least one suspicious component, being a first interface control component suspected to pose a security problem by inciting said user to provide sensitive information, wherein said analysis step takes into account a predetermined set of rules to restrict use of at least one of said at least two interface control components (claim 1).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Ignatchenko and Grandemenge in it’s entirety, to modify the technique of Ignatchenko for a non-secure processor and a secure processor by adopting Grandemenge's teaching for phishing techniques are also used to incite the user to supply confidential data. The motivation would have been to improve security measures based on the displayed view of the application.
As per claim 2:  (Currently Amended) Ignatchenko in view of Grandemenge discloses the method according to claim 1 wherein the analysis comprises the following acts:

performing character recognition on said current view, delivering or complementing a set of recognized patterns (See Ignatchenko; Paragraph 35; if a PIN has been entered, the secure processor 121 may verify the PIN); and 
 searching, within said set of recognized patterns, for at least one suspect pattern.
As per claim 3:  (Currently Amended) Ignatchenko in view of Grandemenge discloses the method according to claim 1 wherein the analysis is performed subsequently to the electronic data entry device displaying said current view on said screen of said device (See Ignatchenko; Page 7, claim 1; display at least a subset of information from the certificate on the screen; receive transaction details from the server and display them on the screen).
As per claim 8:  (Currently Amended) Ignatchenko in view of Grandemenge discloses the method according to claim 1, wherein said at least one protection measure, implemented by the secured processor when the presence of at least one suspect pattern is detected within the current view, belongs to the group consisting of (See Ignatchenko; Paragraph 28):
non-display of said current view on the screen of said electronic data entry device; elimination or concealment of at least one part of said current view on the screen of said electronic data entry device; non-transmission, to said application, of data entered by the user in relation with said current view; blocking of said application; blocking of said electronic data entry device (See Ignatchenko; Paragraph 28; the secure processor 121 of consumer transaction device 180 may receive the certificate of the server 100 and verify its authenticity using a root certificate accessible to the secure processor 121 (e.g., stored in root certificate storage 126). If, at step 230, the certificate is found invalid, the transaction may be stopped).
As per claim 9:  (Currently Amended)  Ignatchenko in view of Grandemenge discloses the method according to claim 1 wherein said secured processor intercepts, within a secured memory, any entry made by the user on said electronic data entry device throughout the time of execution of said analysis (AN) of the current view (See Ignatchenko; Paragraph 28; the secure processor 121 of consumer transaction device 180 may receive the certificate of the server 100 and verify its authenticity using a root certificate accessible to the secure processor 121 (e.g., stored in root certificate storage 126). If, at step 230, the certificate is found invalid, the transaction may be stopped).
As per claim 10:  (Currently Amended) Ignatchenko in view of Grandemenge discloses the method according to claim 1 wherein said electronic data entry device is a payment terminal (See Ignatchenko; Paragraph 13; the consumer transaction device 180 may first comprise hardware components traditionally included in a computing device to effectuate a non-secure mode of operation, such as a processor 110, memory 115, communications port 118, etc., and traditional input/output devices such as a keyboard 192 and a screen 123).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ignatchenko (US Patent Pub. 20130275306) in view of Grandemenge (US Patent 8935615) and Roelens (US Patent Pub. 2005/0015794).

As per claim 4:  (Currently Amended) Ignatchenko in view of Grandemenge discloses the method according to claim 1 wherein the analysis of the current view is implemented when one of the following conditions is verified (Paragraph 12; The secure mode may be used whenever the consumer transaction device 180 needs to communicate in a secure manner with an e-commerce web site, a bank or financial institution web site, database, or any other software running on a remote computer or collection of computers).
Ignatchenko in view of Grandemenge does not specifically disclose wherein the analysis is performed on a view rendered in a buffer video memory prior to the electronic data entry device displaying said current view on said screen of said device (See Roelens; Paragraph 180; An analysis of a first portion of the data stream, which portion is stored in the first memory bank of a given buffer memory, can thus be carried out at the same time as the decoding of the audio frames or of the video frames, respectively, contained in a second portion of the same data stream, which portion is stored in the second memory bank of the buffer memory).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Ignatchenko, Grandemenge and Roelens in .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ignatchenko (US Patent Pub. 20130275306) in view of Grandemenge (US Patent 8935615) and Sigaud (US Patent 6657956).

As per claim 7:  (Currently Amended) Ignatchenko in view of Grandemenge discloses the method of according to claim 1 wherein the analysis of the current view is implemented when one of the following conditions is verified (Paragraph 12; The secure mode may be used whenever the consumer transaction device 180 needs to communicate in a secure manner with an e-commerce web site, a bank or financial institution web site, database, or any other software running on a remote computer or collection of computers): 
Ignatchenko in view of Grandemenge does not specifically disclose said application is absent from a predefined list of trusted applications; said application is present in said predefined list of trusted applications, and said current view is absent from a list of known views for said application.
Col 3, lines 35-65).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Ignatchenko, Grandemenge and Roelens in it’s entirety, to modify the technique of Ignatchenko for wherein the analysis is performed on a view rendered in a buffer video memory by adopting Roelens teaching for wherein the analysis of a first portion of the data stream, which portion is stored in the first memory bank of a given buffer memory. The motivation would have been to improve the method of data management of an application on an electronic device.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY D BROWN/Primary Examiner, Art Unit 2433